ORDER

PER CURIAM
Margaret Jenks (Appellant) appeals the trial court’s denial of her motion for attorney’s fees and costs pursuant to § 523.256 RSMo (2006). In a single point on appeal, Appellant argues that the general rule of civil procedure for voluntary dismissal, Rule 67.02, does not apply to condemnation proceedings. In the alternative, Appellant argues that voluntary dismissal does not divest the trial court of jurisdic*384tion over a motion filed pursuant to § 523.256 because the statute mandates a determination of whether the condemning authorities engaged in good faith negotiations. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).